Citation Nr: 1749586	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  14-05 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for coronary artery disease.

2.  Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD), since August 1, 2005.


REPRESENTATION

Appellant represented by:	Adam Neidenberg, Attorney at Law


ATTORNEY FOR THE BOARD

B. Elwood, Counsel




INTRODUCTION

The Veteran served on active duty from August 1963 to October 1968, which includes service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) from May 2011 and June 2013 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In the May 2011 decision, the RO granted service connection for PTSD and assigned an initial 100 percent disability rating, from September 17, 2003 through July 31, 2005, and an initial 50 percent disability rating, from August 1, 2005.  In the June 2013 decision, the RO denied service connection for ischemic heart disease.

As the Veteran was granted the maximum possible rating for PTSD during the period prior to August 1, 2005, his appeal for a higher initial rating for this disability during that period will not be addressed by the Board.  Cf. AB v. Brown, 6 Vet. App. 35, 38 (1993) (a veteran is presumed to be seeking the maximum possible rating unless he indicates otherwise).

The Veteran requested a Board hearing before a Veterans Law Judge at the RO by way of videoconference on his February 2014 and June 2015 substantive appeals (VA Form 9).  He withdrew his hearing request in July 2017 (see a July 2017 statement from the Veteran's representative).


FINDINGS OF FACT

1.  In August 2015, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appeal the issue of entitlement to a higher initial rating for PTSD.

2.  The Veteran was exposed to herbicide agents in Vietnam during the Vietnam War era.

 3.  The Veteran has been diagnosed as having ischemic heart disease, namely coronary artery disease.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran, as to the issue of entitlement to a higher initial rating for PTSD, are met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).

2.  The criteria for service connection for coronary artery disease are met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal of Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative in writing or on the record at a hearing on appeal.  Id.  

In the present case, the Veteran submitted a signed statement in July 2015 in which he indicated that he wished to "withdraw [his] pending appeal regarding increased compensation for [PTSD]" and that he understood the consequences of his decision.  This statement constituted a valid withdrawal of the appeal of the denial of the claim for a higher initial rating for PTSD.  See Delisio v. Shinseki, 25 Vet. App. 45, 57 (2011) ("withdrawal of a claim is only effective where the withdrawal is explicit, unambiguous, and done with a full understanding of the consequences of such action on the part of the claimant").  As the Veteran has withdrawn the appeal as to this issue, there remain no allegations of errors of fact or law for appellate consideration with regard to this issue.  Accordingly, the Board does not have jurisdiction to review this issue on appeal, and the appeal is dismissed.

II. Service Connection

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

As the Board is granting the claim of service connection for coronary artery disease, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A veteran, who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicide agents, including Agent Orange.  38 C.F.R. §§ 3.307, 3.309.  If a veteran was exposed to Agent Orange during active military, naval, or air service, certain diseases, including ischemic heart disease (including, but not limited to, coronary artery disease), are presumptively service-connected.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, the evidence reflects that the Veteran has been diagnosed as having current ischemic heart disease, namely coronary artery disease.  Specifically, a March 2012 VA critical care unit note documents a diagnosis of coronary artery disease.  Also, in a March 2017 letter, physician T.R. Clark, M.D. reported, in pertinent part, that she was a board certified physician in Internal Medicine with ten years of experience in the field and that she had reviewed the Veteran's claims file, including his service treatment records and post-service medical records.  She explained that the Veteran had a confirmed diagnosis of coronary artery disease.  This diagnosis was made on the basis of a cardiac catherization which was performed while the Veteran was an inpatient at the VA Medical Center in Columbia, Missouri (which occurred from February to April 2012).  The cardiac catherization demonstrated severe aortic stenosis, normal left ventricular function, and mild coronary artery disease.  The left-sided left circumflex (LCX) artery had a 30 percent stenosis, and an anomalous LCX off of the right coronary artery had a 40 percent stenosis and was noted to supply a large territory of cardiac tissue.  The stenosis caused by atherosclerotic plaques are a sign of atherosclerotic coronary disease.  The Veteran's coronary artery disease was managed medically with chronic medications that he took on a daily basis (i.e., aspirin for anti-platelet therapy and the beta-blocker metoprolol).

Moreover, information received from the National Personnel Records Center confirms that the Veteran served in Vietnam from January to November 1968.  As the Veteran served in Vietnam during the Vietnam War era, he is presumed to have been exposed to herbicide agents, including Agent Orange.

As the Veteran has current ischemic heart disease (diagnosed as coronary artery disease) and he was exposed to herbicide agents in Vietnam, service connection for coronary artery disease is granted on a presumptive basis.  38 U.S.C.A. §§ 1110, 1131, 1116; 38 C.F.R. §§ 3.303, 3.307, 3.309(e).









ORDER

The appeal as to the issue of entitlement to an initial rating higher than 50 percent for PTSD, since August 1, 2005, is dismissed.

Entitlement to service connection for coronary artery disease is granted.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


